M/.NRY ,'iudgo.'
The judgment of the (Superior Court appears to us to be correct. « ,
Wo fake the nnior«''m>.H‘, upon which the action is brought, to by susceptible of but two interpretations. It is either an indorsement importing an unconditional promise. i.'üi to continue in ¡o:ve for a limited term only : or it is a conditional promise ■ v , a guaranty of the debt tor the time ¡united. If it bo the first — the time having been permitted to elapse — the icKnonsilnTity ceases, and the right 01 action is gone, if the second, the right of action is not only gone by tito h ¡¡sc o' lime, b-n' «Justice before whom the action wan coiinni uc. d, bad no jurisuictiop o;’ it ; end the want ar juri.-dli-rh ■« i- ing patent on the 'ace of the ■ . ■” vs,■«i’e Mill her ■ e ■ ‘ÍMnisse 1 .¡n motion,